Citation Nr: 1035583	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to September 
1954 and from July 1956 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in July 2009 for further 
development and is now ready for disposition

On a procedural note, the Board received in August 2010 a 
statement from the Veteran accompanying another opinion statement 
from his private physician Dr. G., with a recent audiological 
testing and graphs.  This submission was added to the file 
without a waiver.  The Veteran's statement and the physician's 
statement discuss his hearing loss, making no reference to his 
tinnitus.  

The Board has, accordingly, reviewed the additional evidence but 
finds that there is no prejudice in proceeding with consideration 
of this case without affording the RO an opportunity to issue a 
supplemental statement of the case, in light of the resolution 
reached below.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted in service; hearing loss is 
currently shown.

2.  Tinnitus was not noted during service; associated pathology 
was not identified until 2005 and is unrelated to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009). 
 
2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he is entitled to service-connection 
for bilateral hearing loss and tinnitus because he was exposed to 
noise through his career in naval aviation.   

Hearing Loss

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009); see also Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (stipulating that the 
threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels).  

Service treatment records reflect that the Veteran's hearing was 
repeated checked in service.  Indeed, various in-service 
audiological evaluations demonstrated some degree of hearing 
loss, including 55 decibels at 4000 Hz and 70 decibels at 6000 Hz 
in the left ear (at the November 1962 immediate reenlistment 
examination), 50 decibels at 4000 Hz and 60 decibels at 6000 Hz 
in the left ear (at a March 1963 annual air-crewman examination); 
25 decibels at 2000 Hz and 25 decibels at 3000 Hz in the right 
ear (at a March 1965 annual air-crewman examination); 25 decibels 
at each of the 3000, 4000, and 6000 Hz in the right ear and 35 
decibels at 4000 Hz and 30 decibels at 6000 Hz in the left ear 
(at a March 1969 annual air-crewman examination); and 25 decibels 
at 6000 Hz in the right ear and 55 decibels at 4000 Hz and 6000 
Hz in the left ear (at a 1970 in-service examination).

Further, the September 1972 retirement examination reflected some 
degree of bilateral hearing loss.  In particular, this evaluation 
demonstrated 25 decibels at 4000 Hz and 30 decibels at 6000 Hz in 
the right ear and 25 decibels at 3000 and 4000 Hz and 50 decibels 
at 6000 Hz in the left ear.  Therefore, hearing loss was noted in 
service.

Next, private treatment records, as well as the January 2006 and 
November 2009 VA audiological examinations, have demonstrated 
hearing loss.  Of note, in the November 2009 VA examination, the 
Veteran's right ear had profound hearing loss measured at 105 Hz 
for all 5 relevant frequencies and his left ear was measured at 
or above 30 Hz for each relevant frequency starting at 1000.  
Therefore, bilaterally, the record establishes a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.

Further, the Board finds that the competent evidence associates 
the Veteran's current hearing loss disability with active 
service.  Specifically, in the November 2009 VA examination, the 
VA examiner conducted an audiogram and diagnosed profound sloping 
sensorineural hearing loss of the right ear and normal to 
profound sensorineural hearing loss of the left ear.

Importantly, after a review of the entire claims file and 
interviewing the Veteran, the 2009 VA examiner determined that 
"at least some" of the Veteran's hearing loss was as least as 
likely as not caused by or the result of active duty noise 
exposure.  In concluding that hearing loss was caused at least, 
in part, to service, the examiner stressed that service was long-
term, that hearing loss consistent with noise exposure was 
evidence on active duty audiograms, and that some aggravation of 
hearing loss was evidence in the right ear on active duty.  

The Board notes that where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to a service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board further finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file to include the private treatment records, interviewed 
the Veteran, and conducted an audiological examination.  There is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any relevant 
fact.  

In this regard, although the evidence of record establishes an 
extensive history of occupational noise exposure in naval 
aviation as an aircraft mechanic and flight engineer, the VA 
examiner discussed this fact when relating his history of 
occupational noise exposure; thus, the Board finds that he 
considered both occupational and military noise exposure prior to 
concluding that his hearing loss was likely related to service.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
and VA opinion of record that is favorable to the Veteran, based 
on a rational lack of credibility or probative value.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 
Vet. App. 22, 26 (1998).  While the evidence is not unequivocal, 
it has nonetheless places the record in relative equipoise. 
 
Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for bilateral 
hearing loss.  Therefore, the appeal is granted.   

Tinnitus

In his May 2006 and December 2006 statements, the Veteran 
referred broadly to tinnitus as being due to service.  Service 
treatment records, however, reflect no complaints of, treatment 
for, or a diagnosis related to tinnitus.  Nonetheless, in light 
of the duty to apply the benefit-of-the-doubt doctrine, as well 
as the fact that his statements of in-service exposure to noise 
are consistent with other evidence of record, noise exposure is 
conceded.

Post-service evidence does not reflect recorded complaints of 
tinnitus or related symptomatology for many years after service 
discharge.  The first recorded symptomatology related to tinnitus 
was in 2005, after April 2005 surgery to remove the auditory mass 
lesion (vestibular schwannoma).  Therefore, the medical evidence 
does not reflect continuity of symptomatology.

The Board has also considered the Veteran's somewhat vague 
suggestions that he has had tinnitus since service.  In this 
decision, the Board has considered all lay and medical evidence 
as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions 
of the Board shall be based on the entire record in the 
proceeding and upon consideration of all evidence and material of 
record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all 
information and lay and medical evidence of record in a case"); 
38 C.F.R. § 3.303(a) (service connection claims "must be 
considered on the basis of the places, types and circumstances of 
his service as shown by service records, the official history of 
each organization in which he served, his medical records and all 
pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of tinnitus 
since service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

The Board finds that the Veteran's more recently-reported 
suggestion of continued symptoms of tinnitus since active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now implies that his disorder began in 
service, in the more contemporaneous medical history he gave at 
the service separation examination, he denied any history or 
complaints of symptoms of tinnitus.  

His in-service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many years 
after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 
394 (1994) (upholding a Board decision assigning more probative 
value to a contemporaneous medical record report of cause of a 
fall than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(upholding Board decision giving higher probative value to a 
contemporaneous letter the veteran wrote during treatment than to 
his subsequent assertion years later).  

Further, the post-service medical evidence does not reflect 
complaints or treatment related to tinnitus for more than 30 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1963) and 
initial reported symptoms related to a low back disorder in 
approximately 2000 (nearly a 40-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

Moreover, the Veteran did not claim that symptoms of his disorder 
began in service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  Most 
significantly, he reported to the January 2006 and the November 
2009 VA examiners that tinnitus began after his 2005 surgery, 
many years after service separation.  

To the extent the Veteran asserts continuity of symptomatology, 
the Board finds his current recollections and statements made in 
connection with a claim for VA compensation benefits to be of 
lesser probative value than his previous more contemporaneous in-
service history and findings at service separation, the absence 
of complaints or treatment for years after service, and his own 
previous history of onset of symptoms after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the contrary.

Significantly, in the November 2009 VA audiology examination, the 
examiner considered the Veteran's reported history of exposure 
noise in service, and his statement of experiencing tinnitus 
after the surgery, and expressly opined that his tinnitus did not 
have its onset during active duty and was less likely caused by 
or the result of active duty service or noise exposure and was 
more likely related to non-military etiologies, such as the 
acoustic neuroma and the surgery for it, in addition to aging, 
caffeine, recreational noise exposure, and high blood pressure.  
In determining that his tinnitus was unrelated to service, the 
examiner emphasized the fact that tinnitus had its onset after 
service.

As stated above, the Board finds that the examination was 
adequate for evaluation purposes and, given the absence of any 
other conflicting medical evidence, finds the opinion to be of 
great probative value.

The Board also notes that none of the private physician opinion 
statements of record refer to tinnitus or attribute tinnitus to 
the Veteran's service or to hearing loss.  Indeed, no medical 
opinion of record contradicts the 2009 VA examiner's opinion 
which attributed the tinnitus to the 2005 surgery as well as 
other conditions.  Therefore, service connection is not 
warranted.

The Board has also considered the Veteran's statements alleging a 
causal connection between his exposure to noise in service and 
his current complaint of tinnitus.  

In this case, the Veteran is competent to report symptoms of 
tinnitus because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, he is not competent to offer an opinion regarding the 
cause of his disorder.  

While not disputing the sincerity of his belief, the Board finds 
that he has not been shown to possess the requisite medical 
training and expertise to offer an opinion on the etiology of his 
diagnosed tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  
 
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the Veteran's claim for tinnitus, the 
Board is unable to grant the benefits sought. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the 'rule of 
prejudicial error' applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to the Veteran's claim for bilateral hearing loss, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.

With regard to the Veteran's claim for tinnitus, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
November 2005 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content. 

With respect to the Dingess requirements, in November 2006 the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Further, his claim was readjudicated with the November 2008 
supplemental statement of the case.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, he did not 
identify VA treatment records or private treatment records for 
the RO to obtain; instead he supplied private treatment records 
and private physician opinions to VA.  

Additionally, a specific VA audiology examination and medical 
opinion pertinent to the issue on appeal was obtained in November 
2008, after the Board found the 2006 examination was inadequate.  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to his 
claim for service connection for tinnitus.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


